DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 5-12-22.
Claims 55, 56, 58-66 are pending in the instant application.

Response to Arguments and Amendments
Withdrawn Objections/Rejections
Any objections or rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55, 56, 58-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 
 in vitro measurements of miRNAs and RISC protein in exosomal fractions derived from some cancer and non-cancer cells in vitro as particularly described, does not reasonably provide enablement for methods of treating a subject comprising obtaining a biological sample from the subject, measuring the level of Dicer in any exosomal fraction of the biological sample, identifying the subject as having or not having breast cancer based on the measured level of Dicer being increased relative to a reference level, and administering anti-breast cancer therapy to the subject identified as having breast cancer.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims for the reasons of record set forth in the Office action mailed 11-12-21, as set forth below.

Applicant’s Arguments
Applicant's arguments filed 5-12-22 have been fully considered but they are not persuasive. Applicant argues that the Seigel reference teaches that the survival rate for breast cancer patients has improved from 75.1% in 1975-1977 to 90% in 2001-2007, indicating that breast cancer treatments and therapies are well known to those skilled in the art of cancer treatment. Applicant additionally argues that the ability to treat breast cancer patients is not unpredictable, and is in fact, quite predictable based on the proper diagnosis

Response to Applicant’s Arguments

As stated previously, the following factors have been considered in determining that the specification does not enable the skilled artisan to make and/or use the invention over the broad scope claimed.
The breadth of the claims:
The claims are drawn to methods of treating breast cancer comprising obtaining a biological sample from a subject, measuring the level of Dicer in any exosomal fraction of the biological sample, identifying breast cancer in the subject when Dicer is increased relative to a reference level, administering an anti-cancer therapy to the subject, which sample optionally comprises lymph, saliva, urine, serum or plasma, which treatment optionally comprises chemotherapy, radiation therapy, hormonal therapy, targeted therapy, immunotherapy or surgical therapy, and which reference sample optionally comprises any exosomal fraction, optionally unpurified or purified by any means, or optionally further comprising increasing production of any exosomal fraction, and which method optionally further comprises measuring the level of AGO2 and/or TRBP protein, which detection of Dicer optionally comprises Western blot, ELISA, antibody array binding of using an in vitro dicing assay.
The state of the prior art and the predictability or unpredictability of the art
The teachings in the art:
O’Brien et al (EMBO Mol. Med. Vol. 1, pages 297-299 (2009)) teach potential therapeutic opportunities using gene therapy approaches to treating cancers, but also warn of unpredictability of the field of cancer therapy. See, e.g., on page 297, second full paragraph:
Cancer generally results from accumulation of genetic alterations endowing cells with properties that result in unrestrained growth, proliferation and survival. Such genetic alterations appear in many flavours... In most cases, these genetic alterations are benign, or so deleterious that the lesion promotes the removal of the affected cell from the population. In rare cases, however, such genetic alterations can cause cells to proliferate faster, or survive inappropriately via the activation of oncogenes, or inactivation of tumour suppressors.

And in the last full paragraph on page 299, O’Brien warns of the difficulty of finding effective therapeutics for a given patient population:
Clearly, one of the key goals of any therapeutic is to use it within the patient population that is most likely to benefit from its use. There are many examples of clinical trials that have elicited a poor initial response, yet once the data was analysed in the context of distinct sub-populations, it became clear that a certain genetic profile responded better than the overall population...

In addition, Iglehart et al (New Eng. J. Med., Vol. 361, No. 2, pages 189-191 (2009)) teach the unpredictability of cancer drug development involving conventional approaches. In the second full paragraph on page 189, Iglehart states:
Creating drugs that selectively kill cancer cells without harming normal cells is notoriously difficult for several reasons. ...the products of tumor-suppressor genes with low or absent activity in tumors as a result of mutation are elusive pharmacologic targets — it is hard to restore an absent activity pharmacologically.

And in the last full paragraph on page 191, Iglehart states:
New therapies bring new challenges into focus... Optimal treatment may require approaches to reduce the genetic complexity of a tumor and avert the emergence of resistance, such as concurrent use of multiple therapies that do not share resistance mechanisms, or debulking to the maximum extent possible by means of surgery or conventional therapies before a target agent is used.
MacFarlane et al (Curr. Genomics, Vol. 11, pages 537-561 (2010)) also addresses existing unpredictability in the field of cancer diagnosis and treatment based on miR expression profiles and miR targeting:
Although the use of miRNAs as biomarkers in body fluids is exciting there are limitations that need to be overcome before there is wide-spread clinical application. More studies need to examine the “normal” levels and diversity of miR-NAs present with particular body fluids. It would appear classification of miRNAs would be necessary to account for different miRNA profiles that may arise depending on race, gender and age... Additionally, the mechanism of miRNA released into these body fluids needs to be characterized. Within the clinical setting the technological approach needs be standardized as a variety of handling and processing factors can result in dramatic changes in miRNA profiles... establishment of universal profiling approaches for specific samples... that addresses collection, extraction (sample purity), storage..., normalization/standardization and statistical comparison.

(Page 551) (Citations omitted). 
And on page 552, MacFarlane continues:
 ...[T]here are still many limitations associated with antogomirs as a therapeutic treatment for humans. Firstly, miRNA sequences and targets need to be further characterized and cataloged. MiRNAs can have multiple targets and a full understanding of their functional mechanisms would be required to design appropriate antagomirs. Although computational bioinformatics programs have made great improvements they still do not have a high enough accuracy to predict miRNA targets...

Vaishnaw et al (Silence, Vol. 1, pages 14-26 (2010)), in a status report on RNAi therapeutics, state that the ASO field has been hampered until recently by a lack of clear proof of concept in humans, largely because of poor target validation and lack of clear pharmacodynamic profile readouts in early clinical development, and finding significant variability in the degree of prior target validation across the global RNAi pipeline, with need for broad based efforts across multiple delivery technologies in academia and industry (pages 8 and 10 out of 13).
[Emphasis added].
In addition, and importantly, "exosomes" are not concisely defined in the art, and vary in many parameters, depending on the source. See, é.g., van der Pol et al, Pharmacological Reviews, Vol. 64, No. 3, pages 676-705 (2012), at 677:
[B]ecause of the small size and heterogeneity of vesicles, their detection and classification is challenging... Although different types of vesicles have been identified, widely used terms, such as “exosomes’” and “microparticles” are often inconsistent, especially in older literature. Even if “purified exosomes’” are claimed to be measured, it is prudent to remain cautious... and one should also remain cautious to extrapolate results from in vitro studies on vesicles and their functions to the in vivo situation...

[Emphases added]. 
And regarding classification of common or major classes or type of vesicles in the recent literature, van der Pol on page 678 cautions that
[a]lthough this classification is the best and most extensive so far, it is difficult to use in daily practice. For instance, a vesicle with a diameter of 50 nm can be classified either as an exosome, ectosome, membrane particle, exosome-like vesicle, or apoptotic vesicle according to this scheme, and, as correctly mentioned by the authors “in practice, all vesicles preparations are heterogenous, with different protocols allowing the enrichment of one type over another.

And on page 60, van der Pal further expounds on the difficulties in classifying vesicles: 
Important criteria for classification with regard to the type of cell- derived vesicles are size, density, morphology, lipid composition, protein composition, and subcellular origin..., which are summarized in Table 1. In the near future, it is expected that also the refractive index, ¢ potential, and chemical composition will be accessible from individual vesicles to become novel relevant characteristics. It is important to point out the limitations and problems with the current criteria, which is necessary to fully understand and appreciate the literature about exosomes and other types of cell-derived vesicles. Because of the biological complexity of body fluids, isolation of vesicles has proven to be extremely difficult. For instance, isolation of vesicles from blood is affected by venipuncture, time between blood collection and handling, the anticoagulant, the applied separation process, the high viscosity of blood, and the presence of sticky proteins, including fibrinogen and albumin ... Because of their small size, vesicles are below the detection range of conventional detection methods. Consequently, recovery and contamination of the separation process cannot be reliably quantified, and isolation protocols have not been standardized. The inter-related difficulties of the detection and isolation of vesicles partly explains the differences in classification criteria and clearly exposes one of the main issues to be solved by the research field. 

[Citations omitted].

Additional unpredictability with regard to exosome purification and analysis of contents includes the finding by Valadi that mRNAs and microRNAs are exchanged between cells via exosome mediated transfer (see Valadi et al, Nature Cell Biology, Vol. 9, No. 6, pages 654-659 (2007)) at page 654, and that biological material is transferred intracellularly and extracellulary via exosomes:
Exosomes can bind to cells through receptor-ligand interactions, similar to cell- cell communication mediating, for example, antigen presentation... Alternatively, exosomes could putatively attach or fuse with the target-cell membrane, delivering exosomal surface proteins and perhaps cytoplasm to the recipient cell... Finally, exosomes may also be internalized by the recipient cells by mechanisms such as endocytosis...

[Citations omitted].
MacFarlane addresses existing unpredictability in the field of cancer diagnosis and treatment based on miR expression profiles and miR targeting:
Although the use of miRNAs as biomarkers in body fluids is exciting there are limitations that need to be overcome before there is wide-spread clinical application. More studies need to examine the “normal” levels and diversity of miR-NAs present with particular body fluids. It would appear classification of miRNAs would be necessary to account for different miRNA profiles that may arise depending on race, gender and age... Additionally, the mechanism of miRNA released into these body fluids needs to be characterized. Within the clinical setting the technological approach needs be standardized as a variety of handling and processing factors can result in dramatic changes in miRNA profiles... establishment of universal profiling approaches for specific samples... that addresses collection, extraction (Sample purity), storage..., normalization/standardization and statistical comparison.

(Page 551) [Citations omitted].
[Emphases added].
The teachings in the specification:
As stated previously, the instant specification teaches that exosomes are secreted by multiple cell types, including cancer, stem, immune cells and neurons. The specification also teaches that a functional role for exosomes in cancer patients remains unknown (see page 1 of the instant specification). And on page 28, the instant specification teaches that “[w]hile certain miRNAs are up regulated in specific tumors..., a global reduction of miRNA is also reported to occur in human cancers...” (Citations omitted).
The instant specification teaches exosomal extraction and nucleic acid and protein analyses of the extracts obtained from some cancer and non-cancer cell lines in vitro. The specification teaches that some miRNAs were found enriched in oncosomes obtained from MDA-MD231 and MCF10A cells grown in cell free culture in vitro for 24 or 72 hours. The specification also teaches that exosomes contain pre-miRNAs in MCF10A and MDA-MB231 cells grown in culture for 24h and 72h, which cells were varied to include: MCF10A, MCF10A shScramble, MCV10A shDicer cells, MDA-MB231, MDA-MB231 shScramble and MDA-MB231 shDicer cells. 
The specification discloses that oncosomes induce transcriptome alterations in recipient cells and tumor formation in a Dicer-dependent manner under cell free culture conditions, and serum from breast cancer patients were found to contain Dicer and process pre-miRNAs in cell culture. The specification also teaches that Dicer is present in multivesicular bodies, and cytoplasmic CD43 mobilizes Dicer into exosomes in cells in vitro. Oncosomes were found to be enriched in miRNAs compared to normosomes when RNA content was compared between human mammary MCF10A (non- tumorigenic) and MDA-MB231 (breast cancer) cell lines in vitro. Dicer was also identified by immunoblots in oncosomes from A549 (human lung cancer), SW480 (human colon cancer), HeLa (human cervical cancer) and 4T07 (murine breast cancer) cell lines in vitro.
As stated previously, the examples provided in the specification are neither correlative nor representative of the ability to provide treatment effects or diagnoses to any subject suffering from or suspected of having breast cancer. One skilled in the art would not accept on its face the in vitro examples of expression patterns of subsets of miR or pre-miR molecules, or Dicer protein expression provided in the instant disclosure as being correlative or representative of the ability to diagnose and treat any subject for breast cancer. 
This is in view of the lack of guidance in the specification and the known unpredictability associated with the classification, purification and analyses of exosomal fractions, and the unpredictability of extrapolating from in vitro to in vivo correlations, the difficulty in accurately predicting the proper relationship between changes in RISC, Dicer, or microRNA processing and the diagnoses of cancers in a subject.
And since determination of the factors required for accomplishing this is highly unpredictable, it would require undue experimentation to practice the invention over the broad scope claimed. Since the specification fails to provide the particular guidance for the successful treatment, diagnosis or prognosis in any subject suspected of or having breast cancer, and since determination of the factors required for accomplishing these effects is highly unpredictable, it would require undue experimentation to practice the invention over the full scope claimed.
For the reasons stated above, the instant rejection for lacking enablement over the full scope claimed is properly maintained.
New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 55, 56, 58-66 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cochrane et al (Horm. Cancer, Vol. 1, No. 6, pages 306-319 (2010)) and Taylor et al (US 2017/0137892), the combination in view of Klass et al (US 2011 /0237450) and MacFarlane et al (Curr. Genomics, Vol. 11, pages 537-561 (2010)).
The claims are drawn to methods of treating breast cancer in a subject comprising measuring dicer in an exosomal fraction of a biological sample obtained from a subject, which fraction is optionally obtained from urine, saliva or plasma, and identifying a subject as having or not having breast cancer based on measuring the level of Dicer, optionally further comprising measuring the level of AGO2 or TRBP, wherein breast cancer is diagnosed in a subject having an increased level of Dicer, and administering breast cancer treatment to the subject, 
Cochrane et al (Horm. Cancer, Vol. 1, No. 6, pages 306-319 (2010)) teach changes in Dicer levels in breast cancer cells. Cochrane discloses that microRNAs link estrogen receptor status and Dicer levels in breast cancer cells (see the abstract, page 1, introduction on page 2, last paragraph on page 8).
Taylor et al (US 2017/0137892) teach methods of treating breast cancer in a subject comprising measuring changes in miRNA processing activity in an exosomal fraction of a cell free sample obtained from a subject, which fraction is optionally obtained from urine, saliva or plasma, and identifying a subject as having or not having a breast cancer biomarker based on measuring the level of miRNA processing activity, and administering breast cancer treatment to the subject (see entire document, esp. pages 1-14, 38-57, 99-122).
Klass et al (US 2011/0237450) teach using exosomes for detecting biomarkers for diagnosing cancers. Klass teaches changes in exosome miR biosignatures between breast cancer and normal cells (see esp. the abstract, 0321-0335, Figures 1 and 3).
MacFarlane et al (Curr. Genomics, Vol. 11, pages 537-561 (2010)) (See NPL Document No. C39, IDS filed 4-6-17) teach changes in miR biogenesis and regulation in cancer that are being exploited for cancer diagnosis, progressions and outcome, and to guide in therapeutic approaches. MacFarlane teaches the cleavage of pre-microRNA into mature microRNA by Dicer, Ago2 and TRBP. MacFarlane teaches that miRNA precursors are commonly found in clusters through may different regions of the genome. MacFarlane teaches that human miRNA biogenesis is a twostep process, with both nuclear and subsequent cytoplasmic cleavage events performed by two ribonuclease Ill endonucleases, Drosha and Dicer, and the miRNA gene Is transcribed to produce a primary miRNA or pri-miRNA that is processed into a precursor miRNA or pre-miRNA. MacFarlane also teaches that dysregulation of miRNA expression profiles has been demonstrated in most tumors examined (see esp. the text on pages 537-539, Figure 3 on page 541, Figure 7 on page 548, text in right hand column, page 549).
It would have been obvious to one of ordinary skill in the art to measure changes in Dicer protein levels and compare these changes between breast cancer and normal breast cells because changes in Dicer, miR expression, and increased miR processing in cancer cells, including breast cancer cells, were well known in the art at the time of filing the instant invention, as illustrated in the teachings of Cochrane, Klass, MacFarlane and Taylor. One would have utilized exosomes for measuring such changes because exosomes were well known in the art at the time of the invention to be a good source of miR molecules and Dicer, especially in cancer cells, and the isolation, quantification and characterization of miR molecules and Dicer derived from exosomes also involved routine experimentation at the time of the instant invention.
One of ordinary skill in the art would have reasonably expected to find increases in changes of processivity of miR molecules by RISC in cancer cells compared to normal or control cells because RISC was well known in the art to be one of the enzymes responsible for miR processing from premature to mature molecules, and changes in miR molecule expression, processing and Dicer activity were taught previously by MacFarlane and Cochrane.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-8-22
/JANE J ZARA/Primary Examiner, Art Unit 1635